TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 10, 2022



                                      NO. 03-20-00399-CV


                      Caren Burbach, as Independent Executrix of the
                     Estate of Catherine RoAnn Cook Stearns, Appellant

                                                  v.

                                    Zachary Stearns, Appellee




       APPEAL FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on July 13, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.